Citation Nr: 1613913	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  10-06 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection of an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. T. Callahan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1982 to October 1982.

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which denied the benefit sought on appeal.  The Veteran timely filed a notice of disagreement with this decision in May 2009, and he was provided with a statement of the case in January 2010.  The Veteran then perfected his appeal in February 2010.

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System claims processing system.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand in this case is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim, so that he is afforded every possible consideration.  38 U.S.C.A. §5103A (West 2014); 38 C.F.R. §3.159 (2015).

As an initial matter, the Board finds that a remand is necessary in this case in order for the Veteran to be provided with a supplemental statement of the case (SSOC).  As was detailed above, the Veteran submitted a notice of disagreement with the April 2009 rating decision, and in January 2010 he was given a statement of the case (SOC).  After receiving the SOC, the Veteran timely filed a substantive appeal via a VA Form 9.  

In such a situation, the law requires that the AOJ provide the Veteran with an SSOC of the claim prior to certifying the claim to the Board when the AOJ receives additional pertinent evidence after the issuance of the SOC.  38 C.F.R. § 19.31(b)(1) (2015).  In this case, the claims file reflects that the Veteran was provided an SOC in January 2010, but that his service treatment records were not received until July 2014, as is confirmed by the fact that the Veteran's service treatment records are not listed as evidence considered by the SOC.  

There is no doubt that the Veteran's service treatment records are relevant to this claim for service connection, and so 38 C.F.R. § 19.31 requires the AOJ to issue an SSOC prior to certification of the claim to the Board.  Accordingly, a remand is required in order for the Veteran to be provided with proper due process.

Additionally, the Board also finds that for reasons of administrative and judicial efficiency, a remand is also necessary in order for the Veteran to be provided with a VA psychological examination in connection with this claim.  The Veteran's Claims Assistance Act of 2000 (VCAA) imposes certain duties upon the VA when adjudicating a claim for benefits.  Among these duties is a requirement that the VA assist the Veteran in developing his claim.  Specifically, the VCAA states that the Veteran should be provided with a VA medical examination when the claims file does contain competent evidence that the Veteran has a current disability which may be associated with the Veteran's military service but does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2014).

In this case, the record does contain competent evidence to indicate that the Veteran does have a current acquired psychiatric disorder.  Furthermore, the Veteran has indicated in his filings that he began to hear voices for the first time during his time in-service.  Therefore, the record does indicate that the Veteran's current disability may be associated with his service.  Still, the record does not contain sufficient evidence to appropriately decide this claim, and so the Veteran must be provided with a VA medical examination under 38 U.S.C.A. § 5103A(d).

The Board recognizes, based on the claims file, that the Veteran may currently be incarcerated.  However, VA does have procedures to examine incarcerated Veterans, and the VA's duty to assist requires VA to tailor it's assistance in these cases.  Specifically, VA's duty to assist, should the Veteran still be incarcerated, includes: (1) attempting to arrange transportation of the Veteran to a VA facility for examination; (2) contacting the correctional facility and having their medical personnel conduct an examination according to VA examination worksheets; or (3) sending a VA examiner to the correctional facility to conduct the examination.  See Bolton v. Brown, 8 Vet. App. 185, 191 (1995).

Finally, the Board also finds that a remand is necessary in this case in order for the Veteran's service personnel records to be obtained.  As was noted above, the Veteran has alleged in his statements that he first experienced psychiatric symptoms during his time in-service.  The Veteran has also stated that while in service he made suicidal attempts.  Furthermore, the Board notes the Veteran's extremely short tenure in service, which the available service department records attribute to an "inability to adapt to military service".  Given this evidence, it appears likely that the Veteran's service personnel records may be relevant to this claim, as they likely contain additional information regarding the Veteran's performance while in service, as well as his dismissal from service.  

With that in mind, the Board again notes that the VCAA requires the VA to assist the Veteran in the development of his claim in certain ways.  Among these requirements, the VCAA directs that the VA obtain "relevant records pertaining to the claimant's active military, naval, or air service that are held or maintained by a governmental entity."  There is no doubt that the Veteran's service personnel records are held by a governmental entity, and it appears that these records are relevant in this case.  Therefore, the Board also finds that the VCAA requires the VA to obtain these records in order to adjudicate this claim.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with an opportunity to identify, and authorize obtainment of, any outstanding treatment records.

If any such identified and authorized records are unavailable, issue a formal determination that such records do not exist, or that further efforts to obtain them would be futile.  The Veteran must be notified of the attempts made, and the reasons why further attempts would be futile.  The Veteran must also be allowed the opportunity to provide any such records.

2. Obtain the Veteran's service personnel records from the National Personnel Records Center, or any other appropriate source.  

All efforts must be made to obtain these records until such records are obtained or it's determined either that the records do not exist or that further efforts to obtain them would be futile.  In such a situation, these findings must be reflected in the claims file, and the Veteran must be notified of the attempts made and the reasons why further attempts would be futile.  

3. After the above development has been completed, schedule the Veteran for a psychiatric examination of his condition by an appropriately qualified VA medical professional in accordance with VA procedures.  The Veteran's entire claims file, including this Remand must be made available to the examiner, and the examiner shall note in their report that the record, and this Remand, have been reviewed.  

The examiner is requested to review the entire record and offer their opinion as to the precise diagnosis of the Veteran's psychiatric disability, should they find one to exist.  

The examiner is also requested to provide their opinion as to whether it is at least as likely as not that the Veteran's current disability is related to his service.  In rendering this opinion, the examiner must specifically address the Veteran's contentions as to his mental health history and the development of his condition.  The examiner must also address whether the record, including the Veteran's service personnel records, indicates any manifestations of his condition prior to, or during, service.  

Should the examiner find that the Veteran's acquired psychiatric disorder clearly and unmistakably began prior to service, the examiner must offer their opinion as to whether any aggravation of this condition during service was clearly and unmistakably due to its natural progression.  In doing so, the examiner is reminded that "aggravation" is defined as a permanent increase in the disability beyond the natural clinical course of the condition.

The examiner must provide detailed rationale for any opinion offered in their report.  

4. After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran, and his representative, should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the claim should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed by the AOJ.  The purpose of this REMAND is to ensure compliance with the Veteran's due process rights.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




